Citation Nr: 1111327	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-39 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J. P. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran presented testimony before the undersigned at the RO in September 2010.  At the hearing, he submitted additional medical evidence and service treatment records, and waived his right to initial RO consideration of such evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).


FINDING OF FACT

The Veteran's tinnitus is related to his period of military service.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has substantially satisfied its duties to notify and assist in this case, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.
II.  Entitlement to Service Connection for Tinnitus

The Veteran seeks service connection for tinnitus.  He maintains that he first began to experience tinnitus in service following exposure to loud noise from aircraft engines and artillery fire, and that his tinnitus has persisted since that time.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third Hickson element is available through a demonstration of continuity of symptomatology.  See generally Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96.

The Veteran's VA and private treatment records include multiple diagnoses of tinnitus.  The first Hickson element has clearly been satisfied.  

Turning to the second Hickson element, the Veteran's service records show that he worked for well over a decade as an aviation maintenance and repair technician.  As such, it is likely that the Veteran was routinely exposed to excessive noise from aircraft engines.  The Veteran's statements regarding noise exposure in service are further supported by the testimony of J.P. at the September 2010 Board hearing.  J.P. served as one of the Veteran's instructors at aviation school, and noted that the Veteran frequently repaired aircraft engines in enclosed spaces under noisy conditions.  See Board Hearing Tr. at 6.  J.P. further testified that the hearing protection provided in such surroundings was largely ineffective.  Id.  

Service personnel records submitted by the Veteran further indicate that he served in an artillery unit early in his military career, further supporting his contention of being exposed to acoustic trauma from artillery fire.  

In short, the evidence of record shows that the Veteran was routinely exposed to excessive noise from aircraft engines and artillery fire during his military career.  Given this background, the Board finds the Veteran's statements indicating that he experienced tinnitus in service to be highly probative.  The Veteran is competent to report that he experienced tinnitus in service, as such symptomatology is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a claimant is competent to report symptoms because such requires only personal knowledge, not medical expertise, as it comes to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  Moreover, in light of the Veteran's in-service duties and accompanying history of noise exposure, his reports of ringing in the ears during service are highly credible.  The second Hickson element has therefore also been met.  

In finding the second Hickson element to be satisfied, the Board acknowledges that the Veteran's service treatment records are silent for complaint or treatment of tinnitus.  This fact alone, however, is not fatal to the Veteran's claim.  The Board may not reject the credibility of the Veteran's lay testimony regarding the onset of tinnitus simply because it is not corroborated by contemporaneous service treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the contrary, given the Veteran's service in an artillery unit and as an aircraft mechanic, his statements regarding noise exposure and tinnitus in service are credible.

There is only one medical opinion of record regarding the final Hickson element, a nexus between the claimed in-service disease or injury and the current disability.  In January 2007, the Veteran underwent a VA audiology examination.  After conducting an examination of the Veteran and assessing his account of his in-service duties and associated tinnitus, the examiner concluded that she could not provide an etiology opinion without resorting to speculation.  The examiner stated that although the Veteran worked around helicopters in service, it was "not possible" to determine date of onset of the Veteran's tinnitus.  Given the inconclusive nature of this opinion, it is of no probative value.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The only remaining nexus evidence is the Veteran's statements to the effect that his tinnitus began in service and has continued to the present day.  As outlined above, the Veteran's statements regarding the in-service onset of tinnitus and its continuation following service are both competent and credible.  As such, these statements alone satisfy the third Hickson element.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (noting that the Board is within its province to weigh lay testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  

All three Hickson elements having been met, service connection for tinnitus is warranted.  The benefit sought on appeal is accordingly granted.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


